Citation Nr: 0907575	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-19 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for bilateral hearing loss, effective August 21, 2004 
to April 18, 2006 and effective May 7, 2007.

2.  Entitlement to an initial evaluation in excess of 20 
percent for bilateral hearing loss, effective April 18, 2006 
to May 7, 2007.

3.  Entitlement to an initial evaluation in excess of 40 
percent for a duodenal ulcer status post subtotal 
gastrectomy.

4.  Entitlement to a combined evaluation higher than 60 
percent.

5.  Whether new and material evidence has been submitted to 
reopen a service connection claim for an anxiety disorder.

6.  Entitlement to service connection for an anxiety 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1949 to 
October 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In July 2005, the 
RO granted service connection for bilateral hearing loss 
assigning a 20 percent evaluation, effective August 21, 2004.  
This evaluation was confirmed in June 2006.  The RO denied 
service connection for anxiety in October 2005 finding that 
the Veteran had not submitted new and material evidence to 
reopen the claim.  In May 2006, the RO granted service 
connection for a duodenal ulcer, status post subtotal 
gastrectomy assigning a 20 percent evaluation, effective 
August 21, 2004.  This rating was increased to 40 percent in 
February 2007, effective August 21, 2004.  The Veteran has 
not indicated that he is satisfied with this rating.  Thus, 
this claim is still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  The Veteran also appealed the June 2006 
rating decision with respect to the combined evaluation 
assigned.  His current combined disability evaluation is 60 
percent.  

The Veteran testified at an RO hearing in August 2006.  A 
transcript of the hearing is of record.  The Veteran was 
scheduled for an October 2008 Board hearing, but withdrew his 
hearing request in October 2008.

The Veteran withdrew his appeal for the initial increased 
rating for hearing loss in January 2007 but then indicated 
that he wished to reinstate his appeal with respect to this 
claim in May 2007.  As the May 2007 request to reinstate the 
appeal was within one year of the June 2006 rating decision 
granting service connection for bilateral hearing loss, the 
claim is reinstated as an initial rating claim for hearing 
loss.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for an anxiety 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Effective August 21, 2004 to April 18, 2006 and effective 
May 7, 2007, bilateral hearing loss is manifested by no more 
than Level VII hearing loss in the right ear and Level V in 
the left ear.

2.  Effective April 18, 2006 to May 7, 2007, bilateral 
hearing loss is manifested by no more than Level IV hearing 
loss in the right ear and Level III hearing loss in the left 
ear.

3.  The duodenal ulcer status post subtotal gastrectomy is 
manifested by circulatory disturbance after eating 
concentrated sweets, three to five episodes of diarrhea per 
day per the Veteran's report, regurgitation, heart burn 
indigestion, and bloating.   

4.  The Veteran's service-connected disabilities are 40 
percent for duodenal ulcer, effective August 21, 2004, 30 
percent for bilateral hearing loss, effective August 21, 2004 
to April 18, 2006 and from May 7, 2007, 20 percent for 
bilateral hearing loss from April 18, 2006 to May 7, 2007, 
and 10 percent for tinnitus from August 21, 2004, for a 
combined evaluation of 60 percent for the entire appeals 
period.

5.  The RO denied the claim of entitlement to service 
connection for an anxiety disorder in November 1999.  
Although the Veteran filed a notice of disagreement with this 
decision, he did not perfect his appeal.  Thus, the November 
1999 decision is now final.

6.  Evidence received since the last final November 1999 
rating decision is not cumulative and raises a reasonable 
possibility of substantiating the service connection claim 
for an anxiety disorder.


CONCLUSIONS OF LAW

1.  Effective August 21, 2004 to April 18, 2006 and from May 
7, 2007, the criteria for an initial evaluation of 30 
percent, but no higher, for bilateral hearing loss have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.7, 4.85, 4.86 
(2008).

2.  Effective April 18, 2006 to May 7, 2007, the criteria for 
an initial evaluation in excess of 20 percent for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.7, 4.85, 4.86 (2008).

3.  The criteria for an initial evaluation in excess of 40 
percent for duodenal ulcer status post subtotal gastrectomy 
have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.111-4.114, Diagnostic Code 7308 (2008).

4.  Effective August 21, 2004, the combined evaluation for 
the Veteran's service-connected disabilities is 60 percent.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.25 
(2008).

5.  New and material evidence has been received since the 
November 1999 RO decision and the claim of entitlement to 
service connection for an anxiety condition is reopened. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004, regarding the initial service 
connection claims for bilateral hearing loss and stomach 
ulcer.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.  

After the RO granted service connection for hearing loss and 
stomach ulcer in July 2005 and May 2006 rating decisions, 
respectively, the Veteran filed notices of disagreement with 
the assigned ratings.  The RO continued the 20 percent rating 
assigned for hearing loss in a July 2007 statement of the 
case and subsequent supplemental statement of the case.  The 
RO granted an increased rating of 40 percent for the stomach 
ulcers in February 2007.  The statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the 
Veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

A VA letter was not provided with respect to the claim for 
entitlement to an increased combined evaluation.  The 
criteria for assigning combined evaluations are found at 
38 C.F.R. § 4.25.  In cases where the law and not the facts 
are dispositive, VA's duty to assist does not apply.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA has assisted the Veteran in obtaining evidence, afforded 
the Veteran physical examinations, and obtained medical 
opinions as to the severity of the hearing loss and stomach 
ulcer disabilities.  The Veteran's service treatment records 
are not available.  The RO requested the service treatment 
records and Surgeon General's Office records from the 
National Personnel Records Center (NPRC) in March 1999 and 
August 2004.  The NPRC responded that the records were 
destroyed by fire and could not be reconstructed.  The 
Veteran was notified of the RO's efforts and given the 
opportunity to submit any additional information he had.  VA 
has a heightened obligation to assist the appellant in the 
development of his case, and to explain findings and 
conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government 
are presumed to have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  Based on the RO's 
efforts and the responses from the service department, it is 
reasonably certain that the Veteran's service treatment 
records are no longer available and that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 
5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

All other known and available records relevant to the issue 
on appeal have been obtained and associated with the 
Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased rating

The RO granted service connection for bilateral hearing loss 
in July 2005 assigning a 20 percent evaluation, effective 
August 21, 2004.  In May 2006, the RO granted service 
connection for duodenal ulcer, status post subtotal 
gastrectomy assigning a 20 percent evaluation, effective 
August 21, 2004.  The Veteran appealed these actions.  The RO 
granted an increased rating of 40 percent for the duodenal 
ulcer in February 2007, effective August 21, 2004.  The 
Veteran has not indicated that he is satisfied with this 
rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

Hearing loss

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The exceptional patterns of hearing impairment as provided 
under 38 C.F.R. § 4.86 applies when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test. 38 C.F.R. § 4.85(a).

On the authorized audiological evaluation in October 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
65
70
80
68
LEFT
75
65
60
60
65

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear at 90 decibels and 100 percent in 
the left ear at 90 decibels.

These audiological findings show that the Veteran's acuity 
falls under an exceptional pattern of hearing loss, as pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
Therefore, the Board will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  

Applying the above findings to Tables VI and VIa shows that 
Table VI provides for a higher numeral of Level VII in the 
right ear, and Table VIa provides for the higher numeral of 
Level V for the left ear.  Level VII hearing loss combined 
with Level V hearing loss provides for an increased 
evaluation of 30 percent under Table VII.  
  
On the authorized audiological evaluation in April 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
60
70
75
64
LEFT
75
65
60
60
65

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 86 percent in the left ear.

These audiological findings when applied to the above cited 
rating criteria translate to literal designations no higher 
than Level IV hearing loss in the right ear and Level III 
hearing loss in the left ear.  These findings support the 
assignment of a 10 percent hearing loss disability 
evaluation. See C.F.R. §§ 4.85, 4.87, Tables VI and VII.  The 
Veteran's acuity does not fall under an exceptional pattern 
of hearing loss on the April 2006 VA examination.

On the authorized audiological evaluation in May 2007, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
70
75
80
73
LEFT
80
75
65
60
70

These audiological findings show that the Veteran's acuity 
once again falls under an exceptional pattern of hearing 
loss.  Applying the above findings to Table VIa translates to 
literal designations of Level VI hearing loss in both ears, 
which supports a 30 percent disability evaluation under Table 
VII.  See C.F.R. §§ 4.85, 4.87, Tables VIa and VII.  Speech 
recognition scores were not shown for the May 2007 
audiological evaluation, so a determination of whether the 
Veteran could receive a higher evaluation under Table VI is 
inapplicable.

The medical evidence of record shows that the Veteran's 
hearing loss warranted a 30 percent evaluation on the VA 
examinations in October 2004 and May 2007, but a 10 percent 
evaluation in April 2006.  A 30 percent evaluation is 
assigned from August 21, 2004 to April 18, 2006 and from May 
7, 2007.  The RO has assigned a 20 percent evaluation for the 
entire appeals period, and the Board will not decrease this.  
Thus, a 20 percent evaluation will remain for the period from 
April 18, 2006 to May 7, 2007.  
Other than the less severe impairment shown in April 2006, 
the level of hearing loss impairment has been relatively 
stable throughout the appeals period, or at least has never 
been worse than what is warranted for a 30 percent rating.  
Therefore, any additional application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The record does not show any evidence 
of marked interference with employment solely due to hearing 
loss.  Additionally, the evidence does not show any frequent 
periods of hospitalization due to hearing loss.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.    

The Veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

A 30 percent evaluation is assigned for bilateral hearing 
loss from August 21, 2004 to April 18, 2006 and effective May 
7, 2007.  A 20 percent evaluation remains from April 18, 2006 
to May 7, 2007.  To the extent that any further increase is 
denied, the preponderance of the evidence is against the 
claim; and there is no doubt to be resolved. Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

Stomach ulcer

The Veteran's duodenal ulcer, status post subtotal 
gastrectomy is evaluated under 38 C.F.R. § 4.114, Diagnostic 
Code 7308 for postgastrectomy syndromes.  A 40 percent 
evaluation is warranted when the evidence shows moderate 
postgastrectomy syndrome manifested by less frequent episodes 
of epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 60 
percent evaluation is warranted when the evidence shows 
severe postgastrectomy syndrome associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia. 38 C.F.R. § 4.114, Diagnostic Code 7308.

An April 2006 VA examination report shows the Veteran is 
status post vagotomy partial gastrectomy for peptic ulcer 
disease.  He had done relatively well since the 1962 
procedure with no recurrence of active peptic ulcer disease, 
no bleeding, repeat operations, requirement for H2 blocker, 
or proton pump inhibitors.  His symptoms had been minimal and 
he had made long-standing diet modifications, which helped 
him avoid post gastrectomy symptoms for the most part.  He 
had to eschew concentrated sweets and spicy foods and eat 
smaller more frequent meals.  He also experienced loose 
stools 30 minutes or so after each morning meal, comparable 
to a post gastrectomy "dumping" syndrome.  He had no 
vomiting, hematemesis, or melena.  If he took concentrated 
sweets, he would experience circulatory or hypoglycemic 
reactions, which are mild and cause him to lie down for a few 
minutes.  He had one loose stool daily and no other such 
symptoms of diarrhea or constipation.  He had no episodes of 
colic, distention, nausea and/or vomiting.  On physical 
examination, his weight was stable and there was no sign of 
anemia.  He had no pain in the abdomen.  His abdomen was 
rotund, soft, and nontender without hepatosplenomegaly.  He 
had a well-healed midline celiotomy scar without symptoms or 
complications.  The diagnosis was remote chronic active 
peptic ulcer disease, resolved with operative procedure, 
vagotomy with subtotal gastrectomy, now with minimal post 
gastrectomy symptoms.

A February 2007 VA examination report shows no vomiting.  The 
Veteran complained of reflux symptoms of regurgitation at 
times.  He had no hematemesis or melena.  He reported heart 
burn indigestion and bloating; small meals were advised.  He 
complained of three to five episodes of diarrhea per day and 
no episodes of colic, distention, or nausea/vomiting.  On 
physical examination, no weight loss was reported; he had 
actually gained eight pounds since October 2006.  He had mild 
signs of anemia per an April 2006 laboratory finding.  The 
diagnoses were subtotal gastrectomy vagotomy, and post 
gastrectomy dumping syndrome; gastroesophageal reflux disease 
and hiatal hernia by history; duodenal ulcer history with 
gastrointestinal bleeding, remote; and mild anemia.

The next higher 60 percent evaluation is not warranted based 
on these medical findings.  The Veteran has dietary 
restrictions and circulatory disturbance after eating 
concentrated sweets, and also has frequent episodes of 
diarrhea per his report, symptoms of regurgitation, heart 
burn indigestion, and bloating.   However, his symptoms are 
not otherwise shown to be severe and he has no episodes of 
nausea, sweating, or weight loss.  The medical findings more 
closely approximate the criteria for a 40 percent evaluation 
under Diagnostic Code 7308.  

The level of impairment associated with the stomach ulcer has 
been relatively stable throughout the appeals period, or at 
least has never been worse than what is warranted for a 40 
percent rating.  Therefore, the application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The record does not show any evidence 
of marked interference with employment solely due to the 
stomach ulcer.  Additionally, the evidence does not show any 
frequent periods of hospitalization due to the ulcer.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.    

The Veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

The preponderance of the evidence is against the initial 
increased claim for duodenal ulcer; there is no doubt to be 
resolved; and an evaluation in excess of 40 percent is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Combined evaluation 

The Veteran contends that the combined evaluation for his 
service-connected disabilities should be higher.  He is 
presently assigned a combined evaluation of 60 percent. 

Disability evaluations are not added together but rather, 
they are combined under 38 C.F.R. § 4.25, Table I.  The 
Veteran's disability ratings are 40 percent for duodenal 
ulcer, effective August 21, 2004, 30 percent for bilateral 
hearing loss, effective August 21, 2004 to April 18, 2006, 
and effective May 7, 2007, 20 percent for bilateral hearing 
loss, effective April 18, 2006 to May 7, 2007, and 10 percent 
for tinnitus from August 21, 2004.  Thus applying 38 C.F.R. 
§ 4.25 to the Veteran's disability ratings, his combined 
evaluations are as follows:  From August 21, 2004 to April 
18, 2006 and effective May 7, 2007, a 40 percent evaluation 
combined with a 30 percent evaluation is 58 percent under 
38 C.F.R. § 4.25, Table I.  A 58 percent evaluation combined 
with a 10 percent evaluation is 61.  This is rounded down to 
a 60 percent combined rating.  Effective April 18, 2006 to 
May 7, 2007, the disability ratings are 40 percent, 20 
percent, and 10 percent.  The combined rating for 40 and 20 
percent is 52 percent.  A 52 percent rating combined with a 
10 percent rating is 57.  This is rounded up to 60 percent.  
Thus, the combined evaluation for the Veteran's service-
connected disabilities is 60 percent for the entire appeals 
period.

New and material evidence

The RO originally denied entitlement to service connection 
for an anxiety disorder in November 1999 on the basis that 
there was no evidence of a relationship to service.  The 
Veteran was notified of this decision and filed a notice of 
disagreement.  However, after receiving the statement of the 
case, he did not perfect his appeal by filing a VA-Form 9.  
Thus, the November 1999 decision became final. 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d) (2008).

The Veteran filed a claim to reopen entitlement to service 
connection for an anxiety disorder in August 2004.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The evidence considered since the last final RO decision in 
November 1999 includes a September 2005 buddy statement from 
the Veteran's former Sergeant who indicated that he recalled 
the Veteran being treated for a stress condition in service.  
The Veteran also testified at an August 2006 RO hearing 
primarily regarding the whereabouts of his service treatment 
records.  This evidence is new and material as it was not of 
record at the time of the last rating decision and it relates 
to a material element of the claim, specifically in-service 
treatment related to the Veteran's present anxiety condition 
and service.  As noted, in determining whether evidence is 
new and material, the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Furthermore, the Veteran's fellow serviceman is competent to 
state that which he observed in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the 
information submitted since the last final rating decision 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and reopening the claim is warranted. 
38 U.S.C.A. § 5108.

The Veteran's claim to reopen entitlement to service 
connection for an anxiety condition based on new and material 
evidence has been considered with respect to VA's duty to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the Veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).


ORDER

Entitlement to an initial evaluation of 30 percent, but no 
higher, for bilateral hearing loss, effective August 21, 2004 
to April 18, 2006 and effective from May 7, 2007 is granted, 
subject to the rules and payment of monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent 
for bilateral hearing loss, effective April 18, 2006 to May 
7, 2007 is denied.

Entitlement to an initial evaluation in excess of 40 percent 
for a duodenal ulcer status post subtotal gastrectomy is 
denied.

Entitlement to a combined evaluation higher than 60 percent 
is denied.

New and material evidence has been submitted to reopen a 
service connection claim for an anxiety disorder and to this 
extent only the claim is granted.


REMAND

The Veteran seeks service connection for an anxiety 
condition.  His service treatment records are not available.  
The National Personnel Records Center has indicated that they 
were destroyed in a fire at their facility in St. Louis.  

Present VA medical records show treatment for an anxiety 
disorder since 1997.  The Veteran has stated that he became 
stressed in service performing his duties as a Security Air 
Police Officer.  Personnel records show that the Veteran 
served with the 6510th Air Police Squadron.  He stated that 
he worked at Edwards Air Force Base, which was the Air Force 
Flight Test Center and that there were about 10 aircraft 
companies with secret projects on base with several thousand 
people working on them.  His job was to ensure that no 
unauthorized persons entered certain areas and he faced a 
constant threat of court marshal if he failed in his duties.  
After doing this for three and a half years, he believes that 
his present anxiety disorder is related to his service in the 
military.  

The Veteran's former Sergeant submitted a statement in 
September 2005 that he recalled the Veteran being treated for 
a stress condition in June 1952 in service.

VA has a heightened obligation to assist the appellant in the 
development of his case, and to explain findings and 
conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government 
are presumed to have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  Given that the 
Veteran has presented statements regarding his stressful 
experiences in service that are competent and credible and 
that his former Sergeant recalled him being treated for a 
stress condition in service, a VA examination should be 
provided to determine whether his present anxiety condition 
is related to his service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA 
psychiatric examination to determine 
whether his present anxiety disorder is at 
least as likely as not related to his 
service.  

The claims file must be reviewed in 
conjunction with the examination and a 
rationale for all opinions must be 
provided.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


